IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MARY GONZALES, AN INDIVIDUAL,                          No. 84372
                                   Appellant,

                  JAZMIN PORRAS,
                                     vs.
                                                                        FILED
                                           Respondent.
                                                                    ; JUN 0 2022
                                                                    •       1
                                                                                    4 , 4..e_
                                                                                     M :0
                                                                                  A. 811
                                                                             3. *.,          5-.
                                                                                           UR3

                                                                           • . It CLERK


                                       ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause appearing,
                 this appeal is dismissed. The parties shall bear their own costs and attorney
                 fees. NRAP 42(b).
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A.. BROw
                                                                                                 qt.



                                                            BY:


                 cc:   Hon. Jerry A. Wiese, District Judge
                       Kristine M. Kuzemka, Settlement Judge
                       Desert Ridge Legal Group
                       The Powell Law Firm
                       Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA



CLERK% ORDER

 Ku 107 carsso                                                               1z-           61(437